Cornell, J.
In Woolfolk v. Bird, 22 Minn. 341, this court, in construing the provisions of Gen. St. (1866) c. 23, § 1, as applicable to the facts of that case, laid down the rule that a voluntary payment of interest, computed at a rate per cent, exceeding what may be lawfully contracted for by the parties under the statute, stands upon the same footing as any other payment of money by a parly under no legal obligation to make it, but which is made voluntarily, and with full knowledge of all the facts. The reason for the rule is that, as the statutes then in force upon the subject of interest contained no prohibitions or penalties against paying, receiving or contracting for any rate of interest, but simply provided that no contract for a greater rate than twelve per cent, per annum shall be valid for the excess over that rate, the public policy indicated thereby only “prevents a recovery by the creditor of the excess stipulated for; but it does not require that the debtor shall be disabled to pay such excess, or to give away his money, if he chooses to make that use of it.” Hence, no distinction exists between a voluntary payment, made on ac*134count of unlawful interest, and one made upon any other invalid demand, which the party may or may not pay, as he chooses, without violating any rule of law or public policy. This rule was followed in the recent case of Taylor v. Burgess, 26 Minn. 547, and no reason is perceived why it is not decisive of the case at bar.
The suggestion of appellant that this case differs from that in Woolfolk v. Bird, in that here the appellant debtor, who has paid, in discharge and satisfaction of the lawful interest upon his demand, more than he was obligated to pay, is seeking a re-application of such excess in reduction of the amount due upon that demand,'whereas in that case the amount of the excess was sought to be made the basis of a counterclaim to a different cause of action than the one which arose out of the transaction itself, is of no importance, for in either case the result sought by the debtor is a recovery, to his own use, of money which has been voluntarily paid and applied, and the right of recovery is dependent, not upon the manner of its assertion, or the nature of the action in which it is set up, but solely upon the question as to the voluntary character of the payment. Upon the findings of fact in this ease that question is settled, in favor of the defendant, and hence the judgment of the district court must be affirmed.